DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 8, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200410322 A1 Naphade; Milind et al. (hereafter Naphade), and further in view of US 20220051093 A1 Skaljak.
Regarding claim 1, Naphade discloses An information processing apparatus (Fig.1) comprising: one or more memories  (Fig.6, [50]); and one or more processors coupled to the one or more memories and the one or more processors configured to: execute inference processing using a GPU on frames of a moving image through each application for each of a plurality of applications (Fig.1, [19], [22], [87], wherein PPU or GPC or any computing device comprises at least one GPU, executes one or more applications and implement LSTM, the inference function for a sequence of image frames), acquire a first degree of similarity between a target frame and a frame at a time of execution of previous inference processing by calculating ([22], [36], wherein the Gaussian Mixture Model, GMM generates the likelihood score that is the indicative of change between inferred change from the target frame and the previous frame, the likelihood score is the first degree of similarity, and GMM is a calculation), acquire a second degree of similarity between the target frame and an immediately preceding frame that is executed after the previous inference processing by calculating ([22], [36], wherein the first degree of similarity and second degree of similarity would be present in the frames of total of 11 seconds of frames previously before a new coming frame to infer change), and determine whether or not to execute the inference processing for the target frame based on the first degree of similarity, the second degree of similarity (Fig.5, [36], wherein if the likelihood score indicates an anomaly exists, the process of 500 that includes LSTM will be repeated).
Naphade fails to disclose set a constraint on execution of inference processing for the target frame having a throughput larger than a certain value when a number of frames accumulated in a queue that is used for waiting for the execution of the inference processing and accumulates frames exceeds a certain number, and determine whether or not to execute the inference processing for the target frame based on whether the constraint presents.
However, Skaljak teaches set a constraint on execution of inference processing for the target frame having a throughput larger than a certain value when a number of frames accumulated in a queue that is used for waiting for the execution of the inference processing and accumulates frames exceeds a certain number ([59], [66], wherein when a ring buffer collects more or additional image frames so that a separate memory space is need, a GPU as inference operation delays four frame in the operational process, in that the image frames in ring are in queue waiting to be popped out, the delaying is a constraint action for GPU), and determine whether or not to execute the inference processing for the target frame based on whether the constraint presents ([89], wherein the delay can prevent stalling GPU and continue operation). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information processing apparatus disclosed by Naphade to include the teaching in the same field or endeavor of Skaljak, in order to provide techniques of real-time deep neural network training and inferencing using one or more neural networks embedded in 3D software and using a multi-GPU configuration, as identified by Skaljak.
Regarding claims 4, 8, 12, Skaljak teaches The information processing apparatus according to claim 1, wherein the certain value is an arrival frequency of frames per second when a waiting time until a currently accumulated frame is extracted is set as a period of frames ([66]).  
Regarding claims 5, 9, see the rejection for claim 1.

Claim(s) 2, 3, 6, 7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naphade, in view of Skaljak and further in view of US 20190147279 A1 Liu; Xiaoxiang et al. (hereafter Liu).
Regarding claims 2, 6, 10, Liu teaches The information processing apparatus according to claim 1, wherein the one or more processors is further configured to determine to execute the inference processing of the target frame when the first degree of similarity is smaller than a first threshold value and the constraint does not present ([70], [80]-[83]).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Naphade, Skaljak and Liu before him/her, to modify the information processing apparatus disclosed by Naphade to include the teaching in the same field or endeavor of Skaljak and Liu, in order to provide techniques of real-time deep neural network training and inferencing using one or more neural networks embedded in 3D software and using a multi-GPU configuration, as identified by Skaljak, and improves the operation of video processing systems by dramatically reducing computational workloads and increasing the processing speed and efficiency, as identified by Liu.
Regarding claims 3, 7, 11, Liu teaches The information processing apparatus according to claim 1, wherein the one or more processors is further configured to determine to execute the inference processing of the target frame when the first degree of similarity is smaller than a first threshold value, the constraint does not present, and the second degree of similarity is smaller than a second threshold value ([08]).  


Conclusion
The prior art is considered pertinent to applicant's disclosure, but not relied upon in the rejection: US 20210132769 A1, US 10412391 B1, US 20190266756 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487